Case 2:19-cv-02612-TLP-tmp Document1 Filed 09/09/19 Pageiof6 PagelD1

  
  

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE
C) Eastern (Jackson) DIVISION
{] Western(Memphis) DIVISION

 

 

)
Plaintiff,
vs. “Tamara Brown ) No.
FEOC FSIS 00%)
Uniked SE YSON, tne
foe a ( 4 (F CT ~— S) COMPLAINT
l. Th No is 20 ~20 171-0 08aK pursuant to (check only those

that apply):

 

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,
Pub. L. No. 102-166) (race, color, gender, religion, national origin).
NOTE: In order to bring a suit in federal district court under Title VII,
you must first obtain a right to sue letter from the Equal Employment
Opportunity Commission.

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§
621 — 634 (amended in 1984, 1990, and by the Age Discrimination in
Employment Amendments of 1986, Pub. L. No. 92-592, the Civil Rights
Act of 1991, Pub. L. No. 102 -166)

NOTE: In order to bring a suit in federal district court under the Age
Discrimination in Employment Act, you must first file charges with the
Equal Employment Opportunity Commission.

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
— 12117 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
110-325 and the Civil Rights Act of 1991, Pub. L. No. 1102-166).

NOTE: In order to bring a suit in federal district court under the
Americans with Disabilities Act, you must first obtain a right to sue letter
from the Equal Employment Opportunity Commission.
Case 2:19-cv-02612-TLP-tmp Document1 Filed 09/09/19 Page 2of6 PagelD2

JURISDICTION
2. Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights
Act of 1991, Pub. L. No. 102-166, and any related claims under Tennessee law.
PARTIES

Plaintiff resides at:

“Dn Bax 88304 Cormartawn IN ( Lb farmnctonf Ind Gorountan

 

 

 

 

STREET ADDRESS TV SF] ¥
hel| by N _ XB
Court y State Zip Code Telephone Number

Defendant(s) resides at, or its business is mes at:

LTO & Thampson ot, S spring e, Ae 64

vie RES “AR
hgh pa ( AR Zip Code

NOTE: If more than one defendant, you must list the names, address of each additional
defendant.

“wean foods F8irs athe. and.
yon Fresh Meats (Slauak: -)

q TBP kd Halco KS “U1k5]
Gab aN -awld

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. The address at which I sought employment or was employed te defendant(s) is:

AlOS TBP Kd, Holcamk KS G15]
Case 2:19-cv-02612-TLP-tmp Document1 Filed 09/09/19 Page3of6 PagelD3

 

\ STREET ADDRESS
~ Holconl. KS TRS]
County City “State Zip Code
6. The discriminatory conduct of which I complain in this action includes (check only those

that apply)

Failure to hire

Termination of my employment

Failure to promote

Failure to accommodate my disability

Unequal terms and conditions of my employment

Retaliation

[Jeo OM

 

Other acts(specify):

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.

7. It is my best recoll that the alleged discrimi ;”. acts occurred on:

TT have, 4k. recor with EEOC
BP Id9fos Tig id (25 | |a ] 30 I 42 sift

8. Ptecd lal G8 acrensoud culling Ol/dIw lie din, Bd Cli

@ is still committing these acts against me,

[| is not still committing these acts against me.

9. Defendant(s) discriminated against me based on my:
(check only those that apply and state the basis for the discrimination. For example, if
religious discrimination is alleged, state your religion. If racial discrimination is alleged,
state your race, etc.)
Case 2:19-cv-02612-TLP-tmp Document1 Filed 09/09/19 Page4of6é PagelD4

Race

 

Color

Gender/Sex

 

Religion
National Origin

Disability

[Ite LO CIB Ce

Age. If age is checked, answer the following:
I was born in . At the time(s) defendant(s) discriminated
against me.

I was [ ] more [ ] less than 40 years old. (check one)

NOTE: Only those grounds raised in the charge filed the Equal Employment Opportunity
Commission can be considered by the federal district court.

10. The facts of my case are as follows: az N onl en an anvesti on
— Melisga Dul | Sot a ‘Agpec form S12

fr |
the, acm S123 was Coed iy re
Equal Employ meth Cppor tunis Casts 0

 

 

 

 

       

eR ( ote USDA,
I cont corthed bettors trying to locale,

all Gles that were sont. IT dda har
iron AQHKCY (ayach ad ition | sheets as gees Ge phanie Snow dun

NOTE: As additional support for your claim, you may 2014 to this complaint a copy of the

 

 

4
Case 2:19-cv-02612-TLP-tmp Document1 Filed 09/09/19 Page5of6 PagelD5

charge filed with the Equal Employment Opportunity Commission or the Tennessee Human
Rights Commission.

ll. ‘It is my best recollection that I filed a charge with the Tennessee Human Rights
Commission regarding defendant’s alleged discriminatory conduct on:

12. It is my best recollection that I filed a charge with the Equal Employfment O oy
Commission regarding defendant’s alleged discriminatory conduct on: a 0, by
ate
Only litigants alleging age discrimination must answer Question #13.

13. Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct. (check one):

UI] 60 days or more have elapsed

[| Less than 60 days have elapsed.

14. The Equal Employment Opportunity Commission (check one):

L| has not issued a Right to Sue Letter.

x) has issued a Right to Sue letter, which I received on O] F
Da

NOTE: This is the date you received the Right to Sue letter, not the date the Equal
Employment Opportunity Commission issued the Right to Sue letter.

 

15. Attach a copy of the Right to Sue letter from the Equal Employment Opportunity
Commission to this complaint.

NOTE: You must attach a copy of the right to sue letter from the Equal Employment Opportunity
Commission.

16. I would like to have my case tried by a jury:

IX, Yes
[| No
Case 2:19-cv-02612-TLP-tmp Document1 Filed 09/09/19 Page6of6 PagelD 6

WHEREFORE, plaintiff prays that the Court grant the following relief:
direct that the Defendant employ Plaintiff, or

direct that Defendant re-employ Plaintiff, or

direct that Defendant promote Plaintiff, or

order other equitable or injunctive relief as follows:

 

direct that Defendant pay Plaintiff back pay in the amount of
and interest on back pay;

direct that Defendant pay Plaintiff compensatory damages: Specify the
amount and basis for compensatory damages:

KS OF SMOOD

 

 

    

SIGNATURE OF PLAINTIFF

Date: AS De
PO. Ray 383004

Address

bor mortawi _IN 13°
GO 5-365]

Phone Number

 
